Exhibit 10.16


ONE GAS, INC.
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
1.
Establishment and Purpose

The Board of Directors of the Company previously adopted this Plan for the
purpose of providing eligible employees the opportunity to purchase Common Stock
at a discount on terms prescribed by Section 423 of the Code. The Plan is hereby
amended and restated effective January 1, 2020.
2.
Definitions

The following terms, when used in the Plan, shall have the following meanings:
(a)
Base Compensation means, with respect to any offering period: (i) in the case of
an employee normally paid an hourly rate, the employee’s hourly rate at the
inception of the offering period multiplied by 2,080, (ii) in the case of an
employee normally paid at a weekly rate, the employee’s weekly rate at the
inception of the offering period multiplied by 52, (iii) in the case of an
employee normally paid at a bi-weekly rate, the employee’s bi-weekly rate at the
inception of the offering period multiplied by 26, (iv) in the case of an
employee normally paid at a monthly rate, the employee’s monthly rate at the
inception of the offering period multiplied by 12; and (v) in the case of an
employee normally paid at an annual rate, the employee’s annual rate at the
inception of the offering period. Base compensation shall be determined by
reference to the applicable rate before any deductions pursuant to a salary
reduction agreement under any plan qualified under Section 401(k) of the Code or
any cafeteria plan under Code Section 125 and shall exclude any bonuses,
commissions, overtime pay, fringe benefits, stock options and other special
compensation payable to an employee.

(b)
Board or Board of Directors means the Board of Directors of the Company, as
constituted from time to time.

(c)
Code means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code or to a particular section of the Code shall include
references to any related Treasury Regulations and rulings and to successor
provisions.

(d)
Committee means the committee appointed by the Board of Directors to administer
the Plan pursuant to the provisions of Section 3(a) below.

(e)
Common Stock means common stock, par value $0.01, of the Company.

(f)
Company means ONE Gas, Inc., an Oklahoma corporation, its successors and
assigns.

(g)
Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.






--------------------------------------------------------------------------------





(h)
Fair Market Value on a particular date means the average of the high and low
sale prices of the Common Stock in consolidated trading on the date in question
as reported by The Wall Street Journal or another reputable source designated by
the Committee; provided that if there were no sales on such date reported as
provided above, the respective prices on the most recent prior day for which a
sale was so reported. If the foregoing method of determining fair market value
should be inconsistent with Section 423 of the Code, “Fair Market Value” shall
be determined by the Committee in a manner consistent with such section of the
Code and shall mean the value as so determined.

(i)
General Counsel means the General Counsel of the Company serving from time to
time.

(j)
Plan means this ONE Gas, Inc. Employee Stock Purchase Plan set forth in these
pages, as amended from time to time.

(k)
SEC Rule 16b-3 means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act, as such rule or any successor rule may be in
effect from time to time.

(l)
Section 16 Person means a person subject to Section 16(b) of the Exchange Act
with respect to transactions involving equity securities of the Company.

(m)
Subsidiary means a subsidiary as defined in Section 424(f) of the Code,
including a corporation which becomes such a subsidiary in the future.

3.
Administration

(a)
The Plan shall be administered by a committee of the Board consisting of two or
more directors appointed from time to time by the Board. No person shall be
appointed to or shall serve as a member of such committee unless at the time of
such appointment and service he or she shall be a Non-Employee Director, as
defined in SEC Rule 16b-3. The Committee may delegate discretionary authority
for day-to-day administration of the Plan to other entities or persons,
including the Company and its employees, pursuant to a duly adopted resolution
or a memorandum of action signed by all members of the Committee or approved via
electronic transmission. All actions taken by any such delegate shall have the
same legal effect and shall be entitled to the same deference as if taken by the
Committee itself.

(b)
Subject to the provisions of the Plan, the powers of the Committee shall include
having the authority, in its discretion, to:

(i)
define, prescribe, amend and rescind rules, regulations, procedures, terms and
conditions relating to the Plan; and



2



--------------------------------------------------------------------------------





(ii)
make all other determinations necessary or advisable for the administration of
the Plan, including but not limited to interpreting the Plan, correcting
defects, reconciling inconsistencies and resolving ambiguities.

(iii)
approve any transaction involving a grant, award or other transaction from the
Company to a Section 16 Person (other than a Discretionary Transaction, as
defined in SEC Rule 16b-3), so as to exempt such transaction under SEC Rule
16b-3; provided, that any transaction under the Plan involving a Section 16
Person also may be approved by the Board of Directors, or may be approved or
ratified by the stockholders of the Company, in the manner that exempts such
transaction under SEC Rule 16b-3.

(c)
The interpretation by the Committee of the terms and provisions of the Plan, and
its administration of the Plan, and all action taken by the Committee, shall be
final, binding and conclusive on the Company, its stockholders, Subsidiaries,
all participants and employees, and upon their respective successors and
assigns, and upon all other persons claiming under or through any of them.

(d)
Members of the Board and members of the Committee acting under this Plan shall
be fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross or willful misconduct in the performance of
their duties.

4.
Stock Subject to the Plan

(a)
Subject to paragraph (c) below, the aggregate number of shares of Common Stock
which may be sold under the Plan is 700,000.

(b)
If the number of shares of Common Stock that participating employees become
entitled to purchase is greater than the number of shares of Common Stock that
are offered in a particular offering or that remain available under the Plan,
the available shares of Common Stock shall be allocated by the Committee among
such participating employees in such manner as it deems fair and equitable.

(c)
In the event of any change in the Common Stock, through recapitalization,
merger, consolidation, stock dividend or split, combination or exchange of
shares, spinoff or otherwise, the Committee may make such equitable adjustments
in the Plan and the then outstanding offerings as it deems necessary and
appropriate including, but not limited to, changing the number of shares of
Common Stock reserved under the Plan, and the price of the current offering;
provided that any such adjustments shall be consistent with Sections 423 and 424
of the Code.

(d)
Shares of Common Stock which are to be delivered under the Plan may be obtained
by the Company from its treasury, by purchases on the open market or from
private sources, or by issuing authorized but unissued shares of its Common
Stock. Shares of authorized but unissued Common Stock may not be delivered under
the Plan if the purchase price thereof is less than the par value (if any) of
the Common Stock at the time. The Committee may (but need not) provide at any
time or from time to time



3



--------------------------------------------------------------------------------





(including without limitation upon or in contemplation of a change in control)
for a number of shares of Common Stock equal in number to the number of shares
then subject to options under this Plan, or expected to be subject to options
under this Plan in the then pending offering(s), to be issued or transferred to,
or acquired by, a trust (including but not limited to a grantor trust) for the
purpose of satisfying the Company’s obligations under such options, and, unless
prohibited by applicable law, such shares held in trust shall be considered
authorized and issued shares with full dividend and voting rights,
notwithstanding that the options to which such shares relate might not be
exercisable at the time. No fractional shares of Common Stock shall be issued or
sold under the Plan.
5.
Eligibility

All employees of the Company and any Subsidiaries designated by the Committee
from time to time will be eligible to participate in the Plan, in accordance
with and subject to such rules and regulations as the Committee may prescribe;
provided, however, that (a) such rules shall neither permit nor deny
participation in the Plan contrary to the requirements of the Code (including
but not limited to Section 423(b)(3), (4) and (8) thereof), (b) no employee
shall be eligible to participate in the Plan if his or her customary employment
is 20 hours or less per week or for not more than 5 months in any calendar year,
unless the Committee determines otherwise on a uniform and non-discriminatory
basis, (c) no employee may be granted an option under the Plan if such employee,
immediately after the option is granted, owns stock possessing 5% or more of the
total combined voting power or value of all classes of stock of his or her
employer corporation or any parent or Subsidiary corporation (within the meaning
of Section 423(b)(3) of the Code). For purposes of the preceding sentence, the
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of an employee, and stock which the employee may purchase under
outstanding options (whether or not such options qualify for the special tax
treatment afforded by Code Section 421(a)) shall be treated as stock owned by
the employee; and (d) all participating employees shall have the same rights and
privileges except as otherwise permitted by Section 423(b)(5) of the Code.
6.
Offerings; Participation.

The Company may make offerings of up to 27 months’ duration each, to eligible
employees to purchase Common Stock under the Plan, until all shares authorized
to be delivered under the Plan have been exhausted or until the Plan is sooner
terminated by the Board. Subject to the preceding sentence, the duration and
commencement date of any offerings shall be determined by the Committee in its
sole discretion; provided that, unless the Committee determines otherwise, a new
offering shall commence on the first day of the Company’s first payroll period
coinciding with or next following each January 1 and July 1 and shall extend
through and include the payroll period immediately preceding the payroll period
in which the next offering commences. Subject to such rules, procedures and
forms as the Committee may prescribe, an eligible employee may participate in an
offering at such time(s) as the Committee may permit by authorizing a payroll
deduction for such purpose of at least 1 percent and up to a maximum of 10
percent of his or her Base Compensation earned during each payroll period. An
eligible employee’s initial payroll deduction election will remain in effect for
successive offering periods unless modified or terminated in accordance with
Article 7 below. The Committee may at any time suspend or accelerate the
completion of an offering


4



--------------------------------------------------------------------------------





if required by law or deemed by the Committee to be in the best interests of the
Company, including in the event of a change in ownership or control of the
Company or any Subsidiary. The Company’s obligation to sell and deliver Common
Stock under this Plan shall be subject to the approval of any governmental
authority whose approval the General Counsel determines is necessary or
advisable to obtain in connection with the authorization, issuance or sale of
such Common Stock.
7.
Payroll Deductions

(a)
The Company will maintain payroll deduction accounts on its books for all
participating employees. All employee contributions shall be credited to such
accounts. Employee contributions credited to the payroll deduction accounts of
participating employees need not be segregated from other corporate funds and
may be used for any corporate purpose.

(b)
At such times as the Committee may permit and subject to such rules, procedures
and forms as the Committee may prescribe, an employee may withdraw from
participation in a particular offering period and the balance of his or her
payroll deduction account for that offering period shall be refunded to the
participant. Any such withdrawal shall be irrevocable.

(c)
Any payroll deductions not applied to the purchase of shares of Common Stock by
reason of the limitations in the Plan on the maximum number of shares that may
be purchased shall be promptly refunded. In accordance with rules and procedures
as the Committee may prescribe, any balance in any employee’s payroll deduction
account at the end of an offering period not applied to the purchase of full
shares of Common Stock will be carried forward into the employee’s payroll
deduction account for the following offering period either in the form of
partial shares of Common Stock or cash. In no event will the balance carried
forward be equal to or greater than the purchase price of one share of Common
Stock as determined under Section 8(c) below. Upon termination of the Plan, all
amounts in the accounts of participating employees shall be carried forward into
their payroll deduction accounts under a successor plan, if any, or refunded to
them, as the Committee may decide.

(d)
Unless otherwise determined by the Committee, in the event of the termination of
a participating employee’s employment for any reason, his or her participation
in any offering under the Plan shall cease, no further amounts shall be deducted
pursuant to the Plan and the balance in the employee’s account shall be paid to
the employee, or, in the event of the employee’s death, to the employee’s
beneficiary under the Company’s basic group life insurance program.

(e)
No interest shall accrue on an employee’s payroll deductions unless otherwise
required by applicable law. In addition, no interest shall be paid on any monies
distributed under this Plan.

8.
Purchase; Limitations



5



--------------------------------------------------------------------------------





(a)
Within the limitations of Section 8(d) below, each employee participating in any
offering under the Plan will be granted an option, upon the effective date of
such offering, for as many shares, or if required by the Committee, full shares,
of Common Stock as the amount of his or her payroll deduction account (including
any contributions made by means other than payroll deductions in a prior
offering period that remain in cash, if any, in the employee’s payroll deduction
account pursuant to Section 7(c) above) at the end of the offering can purchase.

(b)
As of the last day of the offering period, the payroll deduction account of each
participating employee shall be totaled. Subject to the provisions of
Section 7(b) above and 8(d) below, the employee shall be deemed to have
exercised an option to purchase the largest number of shares, or if required by
the Committee, full shares of Common Stock at the price determined under
Section 8(c) below that his or her payroll deduction account will permit; such
employee’s account will be charged for the amount of the purchase and for all
purposes under the Plan the employee will be deemed to have acquired the shares
on that date; and either a stock certificate representing such shares will be
issued to him or her, or the Company’s registrar will make an entry on its books
and records evidencing that such shares have been duly issued or transferred as
of that date, as the Committee may direct.

(c)
Unless the Committee determines before the effective date of an offering that a
higher price that complies with Section 423 of the Code shall apply, the
purchase price of the shares of Common Stock which are to be sold under the
offering shall be the lesser of (i) an amount equal to 85 percent of the Fair
Market Value of the Common Stock at the time such option is granted, or (ii) an
amount equal to 85 percent of the Fair Market Value of the Common Stock at the
time such option is exercised.

(d)
In addition to any other limitations set forth in the Plan, (i) no employee may
purchase in any offering period more than the number of shares of Common Stock
determined by dividing the employee’s annual Base Compensation as of the first
day of the offering period, or $25,000, whichever is less, by the Fair Market
Value of a share of Common Stock at such day, and (ii) no employee may be
granted an option under the Plan which permits his or her rights to purchase
stock under the Plan, and any other stock purchase plan of his or her employer
corporation and its parent and subsidiary corporations that is qualified under
Section 423 of the Code, to accrue at a rate which exceeds $25,000 of the Fair
Market Value of such stock (determined at the time such option is granted) for
each calendar year in which the option is outstanding at any time. The Committee
may further limit the amount of Common Stock which may be purchased by any
employee during an offering period in accordance with Section 423(b)(5) of the
Code.

9.
No Transfer

No option, right or benefit under the Plan (including any derivative security
within the meaning of paragraph (a)(2) of SEC Rule 16b-3) may be transferred by
a participating employee, whether by will, the laws of descent and distribution,
or otherwise, and all options, rights and benefits under the Plan may be
exercised during the participating employee’s lifetime only by such employee.


6



--------------------------------------------------------------------------------





10.
Duration of Plan

The Plan shall remain in effect until all shares authorized to be issued or
transferred hereunder have been exhausted or until the Plan is sooner terminated
by the Board of Directors, and may continue in effect thereafter with respect to
any options outstanding at the time of such termination if the Board of
Directors so provides.
11.
Amendment and Termination of the Plan

The Plan may be amended by the Board of Directors, without shareholder approval,
at any time and in any respect, unless shareholder approval of the amendment in
question is required under Oklahoma law, the Code (including without limitation
Code Section 423 and Treasury Regulation Section 1.423-2(c)(4) thereunder), any
exemption from Section 16 of the Exchange Act (including without limitation SEC
Rule 16b-3) for which the Company intends Section 16 Persons to qualify, any
national securities exchange or system on which the Common Stock is then listed
or reported, by any regulatory body having jurisdiction with respect to the
Plan, or under any other applicable laws, rules or regulations. The Plan
provisions that determine the amount, price and timing of option grants to
Section 16 Persons may not be amended more than once every six months, other
than to comport with changes in the Code, or the rules thereunder, unless the
General Counsel determines that such restriction on amendments is not necessary
to secure or maintain any exemption from Section 16 of the Exchange Act for
which the Company intends Section 16 Persons to qualify. The Plan may also be
terminated at any time by the Board of Directors.
12.
General Provisions

(a)
Nothing contained in this Plan shall be deemed to confer upon any person any
right to continue as an employee of or to be associated in any other way with
the Company for any period of time or at any particular rate of compensation.

(b)
At the time an option is exercised, or at the time some or all of the Common
Stock that is issued under the Plan is disposed of, the Company may withhold
from any amount payable to an eligible employee, or require such employee to
remit to the Company (or make other arrangements satisfactory to the Company, in
its discretion, regarding payment to the Company of), any amount necessary for
the Company to satisfy any federal, state or local taxes required by law to be
withheld. Whenever payments are to be made in cash under the Plan, such payments
shall be made net of an amount sufficient to satisfy any federal, state, local
tax or withholding obligations with respect to such payments.

(c)
No person shall have any rights as a stockholder of the Company with respect to
any shares optioned under the Plan until such shares are issued or transferred
to him or her.

(d)
All expenses of adopting and administering the Plan shall be borne by the
Company, and none of such expenses shall be charged to any participant.



7



--------------------------------------------------------------------------------





(e)
The laws of the State of Oklahoma shall govern all matters relating to the Plan
except to the extent such law is superseded by the laws of the United States.

(f)
The Plan and each offering under the Plan is intended to qualify as an employee
stock purchase plan within the meaning of Section 423 of the Code. Transactions
under the Plan by or with respect to Section 16 Persons are also intended to
qualify for exemption under SEC Rule 16b-3, unless the Committee specifically
determines otherwise. Every provision of the Plan shall be administered,
interpreted and construed to carry out those intentions, and any provision that
cannot be so administered, interpreted and construed shall to that extent be
disregarded.



8

